Case 3:19-cv-00529-MMD-CLB Document 58 Filed 06/08/20 Page 1 of 2



   MICHAEL LEHNERS, ESQ.
   429 Marsh Ave.
   Reno, Nevada 89509
   Nevada Bar Number 003331
   (775) 786-1695

   Attorney for Defendant
   Adam L. Poison


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF NEVADA

                                                oOo

   CHAMPERY RENTAL REO, LLC, a                  Civil No. 3:19-cv-00529-MMD-CBC
   California Limited Liability Company.
           Plaintiff,

          vs.
                                                STIPULATION TO STAY PROCEEDINGS IN
   ADAM L. POLSON; et. al.                          ORDER TO ALLOW SETTLEMENT
       Defendant.                                     DISCUSSIONS TO PROCEED

   AND ALL RELATED ACTIONS
                                      /

          COME NOW Defendant, Adam Poison, by and through his attorney, Michael Lehners,

   Esq; Third Party Defendant, Renovista Ridge Master Property Owners Association (Reno

   Vista), by and through its attorney, Sophie Karadanis, Esq. of Leach, Kern, Gruchow,

   Anderson, Song, and Plaintiff Champery Rental REO, LLC, by and through its attorney,

   Matthew K. Schriever, Esq. of Hutchinson & Steffen, PLLC; Defendant United States (Internal

   Revenue Service) by and through its attorney Boris Kukso, Esq. and stipulate as follows:

          1.      On April 27, 2020 Reno Vista filed a motion to dismiss Mr. Poisons third party

   complaint (ECF 45). On May 6, 2020 Mr. Poison filed his response (ECF 48). On May 13,

   2020 Reno Vista filed its reply (ECF 49). The motion has not yet been ruled upon.

          2.      On May 21, 2020 Plaintiff filed a motion for summary judgment against Mr.

   Poison (ECF 51). Mr. Poison's response is due on June II, 2020.

          3.      On May 22, 2020 the United States filed a motion for summary judgment against

   the Plaintiff (ECF 52). The Plaintiffs response is due June 12, 2020.



                                                 1
    Case 3:19-cv-00529-MMD-CLB Document 58 Filed 06/08/20 Page 2 of 2




1
                4.     On June 2, 2020 this Court approved a stipulation between the Plaintiff and
2
       Reno Vista to extend the time to conduct depositions to August 3 1, 2020 (ECF 54).
3
                5.     The parties have been conducting informal settlement discussions, and each
4
       party desires to minimize spending additional attorney fees while these discussions are taking
5
       place.
6
                6.     The parties hereby request that this matter be stayed through July 31, 2020 in

       order to see if the parties can reach a global settlement. Should the matter not settle, then the
8
       parties would request that the deadlines to file responses to the pending summary judgment
9
       motions be extended to August 7, 2020.
10


11
       Dated:                                             Dated:      /8f1


12

                                                          /st                      •((c
13
       Mi4"L'ehners, Esq.                                 Sophie Karadanis, Esq.
14
       Attorney for Adam Poison                           Attorney for Reno Vista

15
       Dated:   Y/ /                                      Dated:
16

17                                                        /                   .c
18
       Boris Kukso, Esq.                                  Matthew K. Schriever, Esq.
       Attorney for United States                         Attorney for Champery Rental REO
19

20
                                                   ORDER

       IT IS ORDERED THIS           8th   day of   June                      , 2020
21

22

23
                              UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                      2
